Citation Nr: 1231989	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a brain disorder requiring surgery, to include as secondary to a fall in service.  

2.  Entitlement to service connection for a paralyzing disorder, to include as secondary to a fall in service.  

3.  Entitlement to service connection for a spinal cord disorder, to include as secondary to a fall in service.  

4.  Entitlement to service connection for headaches, to include as secondary to a fall in service.  

5.  Entitlement to service connection for hemorrhoids, to include as secondary to a fall in service.  

6.  Entitlement to service connection for stomach ulcers, to include as secondary to a fall in service.  

7.  Entitlement to special monthly compensation (SMC) based on the Veteran's need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from August 1970 to September 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the Veteran testified at the RO before a Decision Review Officer (DRO). A copy of the transcript is of record. 

In December 2008, the Veteran testified at a travel board before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing. 38 C.F.R. § 20.1304 (c) (2011). 

In February 2009, the Board remanded the Veteran's claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  In September 2009, the Board denied the Veteran's service connection claims and entitlement to SMC based on the need for regular aid attendance of another person.  The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 2010, the Court granted a Joint Motion for Remand, vacated the September 2009 Board decision, and remanded the case for compliance with the terms of the joint motion.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation (SMC) based on the Veteran's need for the regular aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's brain disorder is attributable to an in-service fall during active service.  

3.  The Veteran's spinal cord disorder is attributable to an in-service fall during active service.  

4.  The Veteran's paralyzing disorder is attributable to an in-service fall during active service.  

5.  The Veteran's headaches are attributable to an in-service fall during active service.  

6.  The Veteran's hemorrhoids are attributable to an in-service fall during active service.  

7.  The Veteran's stomach ulcers are attributable to an in-service fall during active service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the brain disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Giving the benefit of the doubt to the Veteran, the spinal cord disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

3.  Giving the benefit of the doubt to the Veteran, the paralyzing disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

4.  Giving the benefit of the doubt to the Veteran, headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

5.  Giving the benefit of the doubt to the Veteran, hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  
6.  Giving the benefit of the doubt to the Veteran, stomach ulcers were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Decision  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  

A Veteran is presumed to be in sound condition when examined and accepted into service except defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  A finding of aggravation, however, is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Service connection may still be granted, however, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

With regard to aggravation claims, it is pointed out that the lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre- existing condition.  38 C.F.R. § 3.306.  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that in May 1971, he fell from a cliff while he was taking photographs of airmen during a day off in Guam.  He explained that he lost his balance, fell backwards, hit his head, and rolled down a coral embankment.  He incurred bruises and scratches due to the fall, and was hospitalized at sick bay for approximately one month.  After his discharge from service, the Veteran indicated that he began to incur what he believed to be prostate-related problems, including difficulty urinating, balance problems, weakness in his legs, and elevated liver function tests.  In August 1996 and September 1996, the Veteran underwent a series of laboratory testing, including a neurological multi-system evaluation, which resulted in a diagnosis of intracranial arteriovenous malformation (AVM). Thereafter, the Veteran underwent two brain surgeries in 1996 and 1997, which resulted in paraplegia.  The Veteran asserts that the in-service fall caused his intracranial AVM, paralyzing disorder, spinal disorder, headaches, hemorrhoids, and stomach ulcers.  

Brain Disorder

Service treatment records reflect no complaints, treatment or diagnoses of brain or spinal cord disorders.  However, a history of a head injury was noted at the March 1970 enlistment examination, and at the September 1972 separation examination.  The Veteran reported that he had trauma to the scalp which resulted in a period of unconscious for 24 hours at the age of 8.  Otherwise, service treatment records fail to show any complaints relating to a brain disorder, spinal cord disorder, or to the claimed May 1971 cliff accident.  

Post service treatment records reflect continuing complaints and treatment for a brain disorder.  According to a January 2007 private medical statement, a private physician notes that the Veteran suffers from paraplegia, a history of headaches since 1971, a fever of unknown origin, hyperlipidemia, gastroesophageal reflux disease, and hypertension.  He reported that the Veteran has a past medical history of significant head trauma in 1971, which resulted in intracranial arterial venous malformation with hemorrhage, status post brain surgery times two in 1996 and 1971.  The private physician concluded that it is a "probability" that the Veteran's 1971 head trauma caused some disruption in the brain blood supply and resulted in arterial venous malformation, which became hemorrhagic, and requiring the Veteran to undergo surgery resulting in paralysis.  

In a letter received in May 2007, P.E.B., an individual who was the Veteran's roommate in the service noted that he remembered an incident in Guam in 1971 when the Veteran returned from a hike and was "covered from head to toe with bruises and scratches."  He recalled the Veteran telling him that he had taken a bad fall on slippery rocks and that he had gone to the infirmary where he was placed in bandages. 

In an August 2008 letter and at the December 2008 hearing, the Veteran's wife, a registered nurse, stated that the Veteran's fevers of unknown origins had resolved since the Veteran's 1997 surgery. 

At a hearing before the RO in May 2007, the Veteran testified that he suffered injuries, including a head injury when jumping off a cliff with a waterfall in Guam.  He stated that he fell and hit his head.  He testified that he went to sick call for treatment and he remember them prescribing a salve to treat the cuts.  The Veteran's wife also testified that she had known the Veteran since the time he was discharged from service.  She stated that he had fevers.  She indicated that in approximately 1996 after the Veteran became paralyzed, he had a work-up to determine if he was exposed to malaria which was negative.  He indicated that his roommate returned from a temporary duty assignment (TDY) about one week later and observed the Veteran's bruises and cuts from the fall. 

The Veteran and his wife testified a hearing before the undersigned in December 2008.  He testified that he was injured while stationed in Guam when he fell off a cliff.  He indicated that he was treated with pain pills, and a salve for the cuts.  He was also placed on a short-term light duty assignment.  His wife indicated that the Veteran began have symptoms in 1995 and received a diagnosis of AVM in 1996.  She also testified that shortly after service the Veteran had fevers, which would occur every couple of months.  The Veteran's wife also testified about the other related disabilities. 

The undersigned has viewed the video statement of the roommate.  He stated that he served with the Veteran in Guam and that they were roommates during that time.  He indicated that after coming back from a TDY, the Veteran looked like he had been in a car wreck, with a bandana or bandage on his head and scratches and cuts on his body.  He stated that the Veteran told him he had gone to the falls and had fallen.  He indicated that he asked the Veteran if he had gone to sick call and the Veteran said that he had.  He indicated that while the Veteran did not complain about the injury, he moved slowly for a long while.  

In order to determine the etiology of the Veteran's current brain disorder, a VA examination was conducted in April 2009.  The VA examiner indicated that both the claims file and medical records were reviewed.  After review of the records and physical examination of the Veteran, the VA examiner opined that the intracranial arteriovenous malformation status post brain surgery in 1996 and 1997 is "less likely than not" secondary to an injury incurred or aggravated during service.  She explained that AVM is a "congenital condition," and based on a review of literature from the Mayo Clinic, AVM is an abnormal connection between the arteries and veins in the brain that develops during fetal development.  

Due to the April 2009 VA examiner not discerning whether the Veteran's congenital AVM is a congenital disease or a congenital defect, an additional VA examination and medical opinion was deemed warranted.  As such, in July 2011, the Veteran was afforded a second VA examination for his claimed brain disorder.  After a review of the claims file and physical examination testing, the VA examiner diagnosed the Veteran with status post thoracic dural spinal cord AV fistula and dural arterio-venous fistula of the brain with paraplegia, with paralysis of bladder and bowel.  The VA examiner noted that the Veteran's AVM defect or fistula is acquired rather than congenital.  She explained that this is usually silent until the ages of 10, 30, or possibly 50 years old and it may present as a headache, seizure, or hemorrhage, which occurred in this case.  The examiner stated that there was a history of a fall from a 50 foot cliff, the Veteran developed a fistula and signs and symptoms had progressed over time to being a paraplegic.  In a November 2011 VA addendum opinion, the same VA examiner opined that the Veteran's AV fistula was permanently aggravated beyond the natural progression of the disease due to the in-service May 1971 cliff accident.  She explained that the Veteran's in-service fall from a cliff, as evidenced by the roommate's testimony helps to corroborate the Veteran's reported history.  Additionally, she explained that the Veteran's condition had progressed to being paralyzed of his lower extremities.  

In support of his claim, the Veteran submitted a July 2011 private medical opinion from H.B., M.D.  Dr. H.B. indicated that he reviewed the Veteran's complete claims file, to include the service treatment records and VA medical opinions.  He opined that it is "more likely than not," the May 1971 in-service fall directly led to the formation of his dural spinal cord arteriovenous fistula, also called spinal-dural arteriovenous fistula.  He explained that the Veteran's disability is not a congenital defect that happens during fetal development because such would have manifested noticeable symptoms early infancy, such as seizures or hemorrhage.  Such evidence has not been shown in this case.  Rather, the Veteran's vascular abnormality is an intracranial dural-spinal cord arteriovenous fistula, which is a type of arteriovenous malformation that is caused by "trauma."  Dr. H.B. stated that once the disability progressively worsens with time, and left untreated, it can lead to paralysis.  In this case, the Veteran did not begin to suffer arteriovenous fistula-related symptoms until after his in-service traumatic fall in 1971.  Based upon a review of the treatment records, Dr. H.B. indicated that the Veteran initially suffered from occasional headaches and fevers, and then began having problems passing urine a few years after his fall.  Subsequently thereafter, the Veteran began to endure weakness in his legs causing him to falls, the headaches worsened in severity, and he began to have bladder problems.  In 1995, the Veteran reported increasing balance problems, weakness of the legs, falling, increasing low back pain, constipation, and increase in problems passing urine.  Dr. H.B. indicated that the disease of dural-spinal cord arteriovenous fistula behaves in this fashion, a "vacillating symptom stage."  

The Board has reviewed this case and finds that the evidence supports the grant of service connection for a brain disorder requiring surgery, to include as secondary to the May 1971 fall in service.  The Board is certainly aware that there are no service treatment records to substantiate the Veteran's claim of an in-service fall in May 1971 while in Guam.  However, the Veteran is competent to report the May 1971 fall from a cliff, resulting from injuries.  Additionally and as previously stated, this assertion is supported by the May 2007 statement from the Veteran's roommate, P.E.B.  

It must be noted that the Veteran is not, on the other hand, competent to state that he sustained a dural-spinal cord arteriovenous fistula in service, as that requires a medical opinion or requires objective medical evidence.  Regardless, there is no reason for the Board to question the Veteran's credibility in this case and finds that the lay testimony as to the fall in service is credible.  Both the VA physician and private physician concluded that the Veteran's disability is attributable to the claimed in-service fall injury and opinions include rationale for the conclusions made.  Although there are conflicting medical opinions regarding whether the Veteran's disability was acquired by trauma or considered a congenital defect or disease, both the VA examiner and private physician reached the conclusion that the dural-spinal cord arteriovenous fistula back disorder resulted from the in-service fall from a cliff in May 1971.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's brain disorder and spinal cord disorder, both requiring surgery, to include as secondary to a fall in service, is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


Spinal Cord Disorder, Paralyzing Disorder, Headaches, Hemorrhoids, and Stomach Ulcers

The Veteran asserts that the in-service fall caused his paralyzing disorder, headaches, hemorrhoids, and stomach ulcers.  

In this case, the Board has conceded that the in-service fall in May 1971, occurred, which resulted in the Veteran's brain and spinal cord disorders.  Additionally, treatment records reflect a paralyzing disorder, headaches, hemorrhoids, and stomach ulcers.  The question before the Board is whether there is a nexus between the Veteran's in-service fall and his current paralyzing disorder, headaches, hemorrhoids, and stomach ulcers.  

With regard to the Veteran's paralyzing disorder, a private physician indicated that it was a probability that the Veteran's head trauma in 1971 caused some disruption in the brain supply and resulted in AVM, which became hemorrhagic and resulted in surgery that caused paralysis.  Additionally, Dr. H.B. opined that the dural-spinal cord arteriovenous fistula damaged the Veteran's spinal cord that directly caused him to suffer a paralysis at the tenth thoracic segment.  See the July 2011 private medical statement.  

With regard to the Veteran's headaches, a January 2003 MRI diagnosed the Veteran with headaches and a history of AVM.  At a September 2003 private neurology consultation, the Veteran was diagnosed with unilateral headaches associated at the site of the surgery performed for his AVM.  In the July 2011 private medical statement, Dr. H.A. opined that is more likely than not, that the headaches were an early indication of the dural-spinal cord artreriovenous fistula forming as a result of the in-service traumatic fall.  

Turning to the Veteran's hemorrhoids, review of the record reveals that the Veteran underwent a hemorrhoidectomy in June 2004.  In the July 2011 private medical opinion, Dr. H.B. opined that it is as likely as not the Veteran's hemorrhoids have been and are being aggravated by being wheelchair bound as the result of his paraplegia.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's paralyzing disorder, spinal cord disorder, headaches, hemorrhoids, and stomach ulcers are related to the Veteran's in-service May 1971 fall.  The private medical reports mentioned above indicate that the Veteran's paralyzing disorder, spinal cord disorder, headaches, hemorrhoids, and stomach ulcers are caused by the in-service May 1971 fall or aggravated by his existing brain disorder.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's paralyzing disorder, spinal cord disorder, headaches, hemorrhoids, and stomach ulcers, to include as secondary to fall in service, is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a brain disorder requiring surgery, to include as secondary to a fall in service, is granted.  

Entitlement to service connection for a paralyzing disorder, to include as secondary to a fall in service, is granted.  

Entitlement to service connection for a spinal cord disorder, to include as secondary to a fall in service, is granted.  

Entitlement to service connection for headaches, to include as secondary to a fall in service, is granted.  

Entitlement to service connection for hemorrhoids, to include as secondary to a fall in service, is granted.  

Entitlement to service connection for stomach ulcers, to include as secondary to a fall in service, is granted.  
REMAND

The Veteran has a filed claim for special monthly compensation (SMC) based on the Veteran's need for the regular aid and attendance (A&A) of another person. 

SMC at the A&A rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  

In light of the grant of grant service connection for a brain disorder, spinal cord disorder, paralyzing disorder, headaches, hemorrhoids, and stomach ulcers, the issue of entitlement SMC based on the need for regular aid and attendance of another person must be readjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


After undertaking any additional development deemed necessary, including examination of the Veteran, the RO should readjudicate the remaining claim on appeal in light of the grant of service connection.  If the benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


